. ....




                    *. . . . :...-


OFFICE   OF THE A’@ORNEY             GENERAL   OF TEXAS
                   AUSTIN
I$onorable    Jo. Releon,me           #%!




&   on soptsrber 22, 1952 "&a deo&nation waa canoellad and
&anged to the road iram Llbe     to lbix~ston. According
%a a hateuent by Juae;sW. R.?I y and D. K. Hartin,  who aom-
priwd a tajoriQ of the HIghmay Caemholon in 1332, the Com-
~imlan did not have ~ficlont funds to builU both the roads
*it was proposed &8t the draignrtionfk'0.m Dayton to Cleveland
bu oencallod and Ch%t the county oonsbuot this road with bond
ommy, rdth fhs undW&anding th%t the road roUta be redeaig-
nated a.ttercronatruotionwas ocnnplekd. Aaoordlngly, in Rov-
umber 19S2, tha doolgmtlon f'rcmDarton to Clevel8?~~ros  oan-
celled and changed to the mad from Liberty to UvirGaton. At
the tLne of this o%noeI.tition,it was We expresmd intention
of the m8Jorlty of tha IfS.@msyCbaml~~olonto radeslgmbe the
road aa a State hi-7    after e& Oountg complete4 oonatructlon
thsreon.*

        During the years 19S6 thw@h 3.999Liberty Cauat ioauad
lta benda and spent tha n@ney on the oonstruat&onof an IS-SooC
ooncmt0 ld.ghw%ybetmdn the terms of Dayton and Cleveland.Aster
completionof tha road, the Highmay OaurLseion oondltiowlly  de-
s&ncde4l thlo roads4 HQhnyHo.     891, but the aomdltionoImposed
in the dealgn%tlonwtwo not met uatU Ootober, lfW and ct that
tlw the State aoswcd mintenanm of the road. The Btmrd oi
County CinBDiotMat Raad fndebtedns8ath.nSmntud Liber ColmtJ
partiolpedon on the bonds that were oubetamlixqg at the z,the
                                                        t
road   rau   tpken   over   by   &a   Eigzlsrry   CaPsaiaaion   for   aobtimanos
purposba, in aocordencewith our Opinion Nob O-1942.

        The uounty nor requeots that it be rsirpburoodfork~11
prinaip8l snd lnter6at paid bg the eouxabyfmm 1935 to the date
%ha road na teken OVOP for maintenanoe,and baae$ this contan-
t&on on the fs& t&t the road use a deoignatedh.Qhwa~on Sept-
miber 17, lOPar and the furth%r foot that the x%md was a deaig-
nated aighwarwhen our OpinionNo, 04854 use approved    in COW
mictee. We do not agree with there contention&

             Opinion oIlS84 oontain8 the following ~ar~raphs:
                                                                               320




   "The h&a uhioh lvs riss to our first question
are, briefly, as lo1e:
                     ovo8 In 1898 the Dayton-Cleve-
land Road in Liberty County was a part of tha Mate
HighraySysta and M dms@ated as Hate Highway
#l&i, ax@ later this desQn8tlon was lifted or aban-
doned and said designation appUsd to ano%her road.
.subnquen~,          that 1lB bdrooa soptimber 87, 1988 aud
~ortoJ~%,i~,~b~~Ooontyao~tnzo~
theDayton-OleveladRoadulthbondfWads. Tao
msrlso, ltraastbs noted thmt suahd.sfparrt$onns
abandsnsd and tb           State    R&#isay -so            ub%sh bad bs@n
rpprled to ths Dsyton-Olsvalud Road was appklad t0
another road, nsmly, the LAbwhy-livingstanRoad.
          it is ldm%ttadtbettben as rm bbt, ox-
p u x th w,
istiag~t~at~~drord~abuzdoLud~sr~
of Urr,8tatoEl&huq6ystam,~sh, iaaa~op2nlol2,
ox8lude*from pwtioipetlsnin the on@?wnfJgao tax
Um obUgatbn8 8ub88quez1blyereatubfor tha ean-




       *mar 00n*txwtlan of J3ar8@@              3, Seation 8, is
Wt      cmly such xo8d1~88had fomnerlyoonstituted&
wt0r       tb0    sw0Hiehry8~8knmati~08kt~~
hd     bssn  &+st    f;hrough &U&s, X'dOO8t&0S               02   8bfUAdon-.
msnt, that hsd bsan aenstrus%adwith bond funds and
the obllgstlonslssusd to ssowe such funds we~m out-
sknafnpS      at   the   tLne.tlm    read   was a   part     of   the   Sys-
toa, and *hioh bonds or obwtiona     bad not been
disohax+ged or retired %t the time such mad lost its
de&nation    either %hmmgh ahsnga, relaoatlon or
sbandorsss~~, aan par8iolpats80 LILrellgibla issum~
undex the *wow and provlslons of Rouse Bill #686.
We oannot osnoelve that $2~ &sgislatum.$ntsndad to,
penrlt bonds, the prooeads of wh2uhara tQ.bs expend-
ed on a rord iowerly ooru%ltutlng8 part;oi the W&e
HIghway syotea, to partialpotsin ths ~LarrJ benaiZts
of the ens-cent gasoline tss if such b,ondsara lssusd
subsequentto the abandomkentof su6h mad as a paP*
                                                                    323.




     of the State Righmy Sp8tm+            Further,   therebalng
     no erid*nt inkntion by aa lughway a08ftiwd0a            of
     mdedgn6tt3.ng rush mad aa a part of the Righway
     8 *tom, me think the axoeptlon         provided  ln sub#ee-
     tIon (a) al sootion 6, gamgqh            8, inrpplloabfm
     to   thS.8   LMW   of   bon&.




        mhon the Baytun4~v~lan1¶road WM deaigxmtedas a Stat.
Highwayin 19a8 them wx'a no ont8tukdingobligationr.Bonda
had been voted in X9%3 but the .subnot boon soXd,hem. did not
8cln8tituto'OUb8tanding      tionr.* gubmatlan (a) of Sea-
                        obllga
tiun 6 oi the "BondAma@icn    AaM* pmW%dbs that ‘t&U bOnd8,
namanta or other svidanaea                          horotofore f88ued
                                     of i.ndebtalnaur
by ouUIlti.8or detIne&foJl diB.rtri0t8
                                    O? this state, Which tituW
on or artas amaary 1, l@ss, l.nwtu,y OpouDtfJ et &B&were i8-
                                     r9 n?l iR s   OOll8~%5?i
                               OO&8.:    “'$A& Of the QUt# Of
 doslgnatad atah Ugkmaya on September17, 1osB 9 u it.*'   Ilobond8
‘i6P8 Issued md OUt8kpdfpg,WS'hrd     the &W%WWd8 Of 81IybOnd8
 been ratUalXy aspendad on thir rQad at the t%m OS ths 1992 de-
 slgRatlon. In oW? o&t&ah *elAgkbZsbonds' U-9 bORd8 whioh were
 out8tandlngltthetlamtha roadwan apart of the deaignntsd
 state Rlghuay syrtaa.

        %%a aBunt~ eubnZt8 a k.tstof bond8 rhioia 10~0 mode eli-
able br aertaln num pro tunoR ordorrr    end assertsthat their
olaima are not M atron& km t&t of Libm'ty tJounty. It is not
8hW3 tkt any Of the$e bonds mm     nQt OUt8tUIdiq obUgat2cmm
on the mmpectim date6 of de8ignatl.ma6 a part of the Elghmy
SY8hU.

          In our OpinionNo, O-194311)sridt
               “It 8e8IM tit this is the Otiy OOZLI?ItrUOtiOn
         tht      OW be shoed UpOil th0 8kbltk68 & W8 UVs
         aooordingly,of the opinion that the publia road
         OS a county does not beocansr
                                     ‘ pert of the dbsig-
         neted Stete @,hWRy 6y8tePI Until it h&pB been $&-

         gpi&p!?2*L&~*~                &s!!&~;‘~~~

         lE&ay      Comtnl88lonrev8   oontingsnt     # teraporery
         end aonditioaalded.gnatlon8    but we think it not
         Unreii8oMblsto ooIblude     tit SUoh road8 OO=Ot
         beacme a pel'tof the %ate Hi&W‘y 838teBlUntil
         t;bstez%uIand OonditiM8 laid do- in 8U&ti-
         utw have beonoaapliedrith and BhPtfollmrfng
         8Uoh time ‘8 l OC8l@ ~Oi?J ha8 be6l3 lJrOV@Ut0 t-
         HlghTIey IcngMer, and the ul&luay aoBl?aloeionof-
         iic%eUy de8igaat;es 8uQh rO8d Oa a j%I'rtof the
         state IiQhwaly Sy8t!W, aad bond or other oblij&a-
         tton i8aed,  the procreOd8of aoh    PBFTBexpended
         in ths con8truotionor pwaheee of right-ot-way
         therefcw can partfolpete In tha County and Mstr.iet
         Highway Fund as provided in H. B. 68% Fe thiDL
         tilia18 true lrrearp8otlve of the opperent crcsption
         WC%Sting in Paragraph8 of SOOtiOn 80 Of 8Uoh kW,
         Whioh reads a8 follows:
               "'In the event the State Xighnrs Con&e-
               eion haa on a dtatwprlo~~ to Vemery 2, 1839,
               indicatedits intentionof deemUng        ea
               Stats Hfghnry8 the publfo roada Of Wy
               aounty OP qeP;tnedroad dlatrigatin thI.8
               Stats ad has svidenaed rueh intention in
               it8 @fficid  reUords or fib8   then the pro-
               vision6of this Aot shallapply as if the
               road had eotually been designeted prior to
               January 2, 1939.'"

               We adhere t0 the CORCluSionSeXpm98Bed in the foI?%er
opinion8herslnaboveoited - holding thet only a--h bonds a8
I&+X’6
     OUt8tandi~   at the tialw the Fo‘dr beoonm 0 part of the
BteiteSystem 6trb sl&ible for pertloipetionin the one-cent
geuouilo     tax,   and that      road8    do not     oonstltutr         a pert     or
the aJ8tW8     Of   Std8     ar&arrrsr Until         tb     Sighway b3plrtXQ8b
taker  tmn     over    ror   malntenapoe.


           You are,     therefore,        advl.aed    Wat     In   our    opinion
tfberty Oounty la nut entltlad to be refmbmsed lor prinai-
pal and intsremt pa-t8    Blpdow the County prior to tb
data that theroad nataken over f'crmaintenanoa by tie
St&'8   gi&lWSby    CCWSb8bW.k.




am4